NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-3173


                                JOHNNY GONZALEZ,

                                                             Petitioner,

                                           v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                             Respondent.


      Andrew J. Dhuey, of Berkeley, California, argued for petitioner.

       Arlene P. Groner, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin Hockey, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3173

                               JOHNNY GONZALEZ,

                                                           Petitioner,

                                         v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                           Respondent.

                                  Judgment
ON APPEAL from the        Merit Systems Protection Board

In CASE NO(S).            AT3443080260-X-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, ARCHER, and PROST, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED December 11, 2009                _/s/ Jan Horbaly________________________
                                       Jan Horbaly, Clerk